Citation Nr: 0019227	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran had active service from 
June 1956 to June 1960. 


REMAND

The veteran asserts that his service-connected hearing loss 
has worsened.  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
 
Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim pursuant to 38 U.S.C.A. § 5107(a), 
and in that regard, the Board notes that further development 
is necessary.  

In a September 1970 rating decision, the RO granted the 
veteran service connection for left ear hearing loss and 
assigned a noncompensable rating, effective December 1968 
based upon an August 1970 VA audiological examination report 
which showed a puretone threshold average of 33 for the left 
ear with speech recognition ability of 96 percent in the left 
ear.  In February 1998, a VA audiological examination report 
showed a puretone threshold average of 14 for the right ear 
and 76 for the left ear.  The speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
the left ear was not tested.  The examiner noted that the 
examination of the veteran's left ear varied from 5 decibels 
to 60 or 70 decibels, and that the results were so 
inconsistent that, in his opinion, the veteran was 
malingering.  He indicated that the right ear results were 
fairly accurate.  The veteran's diagnoses were mild cochlear 
degeneration of the right ear, and malingering audiogram.  
The examiner recommended that the veteran be re-tested with 
an explanation of the need for a truthful evaluation, or, in 
the alternative that a BSER be administered.  

The veteran submitted a substantive appeal in March 1999, and 
indicated that he needed further testing for his ears if he 
was eligible. 

In light of the VA examiner's recommendations, and the 
veteran's statement in his VA Form 9, which the Board will 
construe as a willingness to cooperate, it is the Board's 
opinion that further evaluation is necessary to appropriately 
assess the veteran's left ear disability.  

Therefore, this case is remanded for the following actions:

1.  The veteran should be afforded a VA 
audiological examination to assess the 
extent of his left ear hearing loss.  The 
claims folder should be made available to 
the examiner for review before the 
examination and the veteran should be 
advised of the necessity of fully 
cooperating with the audiologist.  If the 
results are invalid or inconsistent, a 
BSER should be considered as recommended 
in the February 1998 VA examination 
report.   

2.  After obtaining the results of the VA 
examination, the RO should review the 
case on the basis of the additional 
evidence and, in particular, pursuant to 
the regulatory changes in 38 C.F.R. 
§§ 4.85-4.87.  See 64 Fed. Reg. 25202 - 
25210 (1999), and Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

3.  Should the claim continue to be 
denied, the RO must furnish the veteran 
with a supplemental statement of the case 
which includes the revisions to the 
rating schedule for hearing loss and 
consideration of the most favorable 
version applicable.  After the veteran 
and his representative are afforded the 
appropriate opportunity to respond to the 
supplemental statement of the case, the 
record should be returned to the Board 
for review. 

The purpose of this remand is to comply with the VA's duty to 
assist and to obtain a complete and contemporaneous medical 
evaluation.  The Board does not intimate any opinion as to 
the merits of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	K. J. Loring
	Acting Member, Board of Veterans' Appeals



 

